Order filed March 19, 2020




                                       In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00891-CV
                                  ____________

           In the Interest of Z.S., C.S-T., T.S-T., T.S-T., T.S-T., children


                     On Appeal from the 306th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 17CP0118


                                       ORDER

         This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant A.T., Jr.’s brief was due February 27, 2020. No brief has been
filed.

         Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

         Therefore we order appellant’s appointed counsel Marcela Ortiz-Taing to
file appellant’s brief no later than March 30, 2020. If the brief is not filed by that
date, counsel may be required to show cause why counsel should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.